FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


IN RE YVONNE BECKER,                   No. 20-72805

                                          D.C. No.
YVONNE BECKER,                         4:20-cv-01803-
                         Petitioner,         JST

                 v.
                                            OPINION
UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF
CALIFORNIA, OAKLAND,
                        Respondent,

WELLS FARGO & COMPANY;
EMPLOYEE BENEFIT REVIEW
COMMITTEE; RONALD L. SARGENT;
WAYNE M. HEWETT; DONALD M.
JAMES; MARIA R. MORRIS; WELLS
FARGO BANK, N.A.; GALLIARD
CAPITAL MANAGEMENT,
           Real Parties in Interest.

            Petition for Writ of Mandamus
2                          IN RE BECKER

                  Submitted February 3, 2021 *
                   San Francisco, California

                        Filed April 1, 2021

    Before: Eugene E. Siler, ** Johnnie B. Rawlinson, and
             Patrick J. Bumatay, Circuit Judges.

                      Opinion by Judge Siler


                          SUMMARY ***


                      Mandamus / ERISA

    The panel denied a petition for a writ of mandamus
challenging the district court’s order transferring an action
under the Employee Retirement Income Security Act from
the Northern District of California to Minnesota federal
court pursuant to a forum selection clause in a retirement
plan.

    The panel held that mandamus relief was not warranted
because the district court did not clearly err in transferring
the case. Agreeing with other Circuits, the panel held that

    *
     The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

    **
       The Honorable Eugene E. Siler, United States Circuit Judge for
the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
    ***
        This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                       IN RE BECKER                       3

even though provision of “ready access to the Federal
courts” is among ERISA’s goals, ERISA does not bar forum
selection clauses. Thus, the plan properly designated, from
among venues permitted by the statute, the venue where the
plan was administered.


                       COUNSEL

Peter K. Stris, Douglas D. Geyser, and John Stokes, Stris &
Maher LLP, Los Angeles, California; Michelle C. Yau,
Mary J. Bortscheller, Daniel R. Sutter, and Jamie L. Bowers,
Cohen Milstein Sellers & Toll PLLC, Washington, D.C.;
Todd Jackson and Nina Wasow, Feinberg Jackson
Worthman & Waslow LLP, Berkeley, California; for
Petitioner.

Russell L. Hirschhorn, Myron D. Rumeld, and Joseph Clark,
Proskauer Rose LLP, New York, New York; John E.
Roberts, Proskauer Rose LLP, Boston, Massachusetts; Tulio
D. Chirinos, Proskauer Rose LLP, Boca Raton, Florida; for
Real Parties in Interest.
4                       IN RE BECKER

                         OPINION

SILER, Circuit Judge:

    Among the Employee Retirement Income Security Act’s
(ERISA) many goals is to provide “ready access to the
Federal courts.” 29 U.S.C. § 1001(b). But ready access does
not mean parties cannot agree to litigate in a specific forum
in advance. And here the parties did just that: Plaintiff
Yvonne Becker and Wells Fargo chose to have their disputes
heard in Minnesota federal court. The district court,
therefore, did not err in transferring this case to that forum
and we deny Becker’s petition for a writ of mandamus to
cancel that transfer order.

                              I

    Becker worked for Wells Fargo and through that
employment participated in the company’s 401(k)
Retirement Plan. Unhappy with management of the Plan,
she filed suit alleging ERISA violations in the Northern
District of California. Because the Plan contained a forum
selection clause for the District of Minnesota, Wells Fargo
moved to transfer the case to that venue. The district court
granted that motion. Becker now requests a writ of
mandamus asking this court to rescind that transfer order.

                              II

    We have jurisdiction to issue writs of mandamus under
the All Writs Act. 28 U.S.C. § 1651. “A writ of mandamus
is a ‘drastic and extraordinary’ remedy.” In re Henson,
869 F.3d 1052, 1057 (9th Cir. 2017) (quoting Ex parte
Fahey, 332 U.S. 258, 259 (1947)).
                        IN RE BECKER                          5

                              III

    Becker must show, among other things, that the district
court committed clear error when it transferred her case. Id.
at 1058. That requires demonstrating that ERISA bars Wells
Fargo’s forum selection clause. But it does not and thus we
deny the writ of mandamus.

    Forum selection clauses are valid except in the rarest
cases. Atl. Marine Constr. Co. v. U.S. Dist. Court for the W.
Dist. of Tex., 571 U.S. 49, 62 (2013). This is not one of those
rare cases. Neither ERISA’s language and purpose nor
precedent invalidates the Plan’s forum selection clause.

     Start with the text. ERISA’s venue provision provides
that an action “may be brought” where: (1) the plan is
administered; (2) the breach took place; or (3) a defendant
resides or may be found. 29 U.S.C. § 1132 (emphasis
added). Congress’s use of permissive “may” is instructive.
It chose to open three venues for suit, but not to require them.
See In re Mathias, 867 F.3d 727, 732 (7th Cir. 2017); Smith
v. Aegon Companies Pension Plan, 769 F.3d 922, 932 (6th
Cir. 2014). Wells Fargo and Becker simply picked one of
those venues (where the Plan is administered). If Congress
intended to bar that agreement, it would have said so. Smith,
769 F.3d at 931.

    Besides, Wells Fargo’s forum selection clause does not
undermine ERISA’s goal of allowing “ready access to the
Federal courts.” 29 U.S.C. § 1001(b). To the contrary, the
clause guarantees venue in a federal court. And, as this
court’s decision in Dorman v. Charles Schwab Corp.,
934 F.3d 1107, 1109 (9th Cir. 2019), makes clear, a federal
court is not even required. Wells Fargo might have
foreclosed access to any federal court through an arbitration
clause. See id.
6                      IN RE BECKER

    At the same time, the forum selection clause furthers
ERISA’s other goals. By funneling all Plan oversight
through one federal court, it “encourages uniformity in the
decisions interpreting that plan.” Smith, 769 F.3d at 931
(quoting Rodriguez v. PepsiCo Long Term Disability Plan,
716 F.Supp.2d 855, 861 (N.D. Cal. 2010)). Uniformity, in
turn, decreases costs and thus furthers ERISA’s goal of
providing low-cost plans. Id. at 932.

    Precedent does not dictate a different conclusion.
Becker’s reliance on Boyd v. Grand Trunk Railroad Co.,
338 U.S. 263 (1949) (per curiam) and Smallwood v. Allied
Van Lines, Inc., 660 F.3d 1115 (9th Cir. 2011) is misplaced.
To begin, both deal with different statutory schemes—the
Federal Employers’ Liability Act (Boyd) and the Carmack
Amendment (Smallwood)—than ERISA. And both, on their
face, demonstrated a conflict between the statute and the
forum selection clause. Wells Fargo’s forum selection
clause, by contrast, is not “incompatible with ERISA’s
policy goals more generally.” In re Mathias, 867 F.3d
at 733. In any event, Boyd is likely a “relic” from “an era of
marked judicial suspicion of contractual forum selection.”
Id.

    Courts are in near universal agreement: ERISA does not
bar forum selection clauses. We find no reason to disagree
with their well-reasoned conclusion.         Becker’s Plan
contained a forum selection clause. The district court
properly enforced that clause.

    Writ of mandamus DENIED.